

116 SRES 512 ATS: Designating March 2, 2020, as “Read Across America Day”. 
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 512IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Ms. Collins (for herself, Mr. Reed, Mr. Braun, Mr. Carper, Mr. Wicker, Ms. Hassan, Mrs. Capito, Mr. Whitehouse, Ms. Warren, Ms. Klobuchar, and Mr. Durbin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 2, 2020, as Read Across America Day. Whereas reading is—(1)a basic requirement for quality education and professional success; and(2)a source of pleasure throughout life;Whereas the people of the United States must be able to read if the United States is to remain competitive in the global economy;Whereas Congress has placed great emphasis on reading intervention and providing additional resources for reading assistance, including through—(1)the programs authorized under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and(2)annual appropriations for library and literacy programs; andWhereas more than 50 national organizations concerned about reading and education have joined with the National Education Association to designate March 2, the anniversary of the birth of Theodor Geisel (commonly known as Dr. Seuss), as a day to celebrate reading: Now, therefore, be itThat the Senate—(1)designates March 2, 2020, as Read Across America Day;(2)honors—(A)all authors for their success in encouraging children to discover the joy of reading; and(B)the 23rd anniversary of Read Across America Day; and(3)encourages—(A)parents, educators, and communities—(i)to read with children for at least 30 minutes on Read Across America Day; and(ii)in honor of the commitment of the Senate to building a country of readers, to promote a love of reading and opportunities for all children to see themselves reflected in literature; and(B)the people of the United States to observe Read Across America Day with appropriate ceremonies and activities.